                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

RICHARD ANTHONY MONTEZ,                         §
SID #819042,                                    §
                                                §           5-18-CV-749-RBF
                  Plaintiff,                    §
                                                §
vs.                                             §
                                                §
SHERIFF JAVIER SALAZAR; CAPTAIN                 §
JOEL JANSSEN; LIEUTENANT                        §
DARREN WILLIAMS; SERGEANT                       §
ROXANNE MATHAI; DEPUTY                          §
OFFICER PEDRO CORREA,1                          §
                                                §
                  Defendants.                   §

                                            ORDER

       This Order concerns the Re-Urged Motion to Dismiss filed by Defendants Bexar County

Sheriff Javier Salazar, Captain Joel Janssen, Lieutenant Darren Williams, Sergeant Roxanne

Mathai, and Deputy Officer Pedro Correa. See Dkt. No. 24. Also at issue is a document filed as a

“Letter/Correspondence from Richard Anthony Montez.” See Dkt. No. 22. Plaintiff Montez filed

this document—it appears—in response to the Court’s Order of November 8, 2019, see Dkt. No.

21, that directed Plaintiff to file a more definite statement or else have his claims dismissed for

failure to state a claim upon which relief could be granted or for failure to prosecute. After the

Court issued the November 8 Order and Montez responded with his letter, which the Court in the

interest of justice construed as a response to the November 8 Order, Defendants re-urged their

motion to dismiss. The parties have consented to trial by a magistrate judge, and authority for


1
  As noted in footnote 1 of the Motion to Dismiss, Dk. No. 14, there is some confusion
concerning the identity of the various defendants. The summons served on the Personnel
Administrator of the Bexar County Sheriff’s Office didn’t identify any of the Individual
Defendants. Accordingly, the individuals listed in the caption are those identified by Defendants
as those “most likely” to be the parties Plaintiff Montez sought to identify and sue. While the
Court’s Order of November 8, 2019 directed Plaintiff to use the more definite statement to
clarify, if necessary, precisely who it is he wishes to sue, Plaintiff made no such clarification.


                                                1
this Order therefore stems from those consents and 28 U.S.C. 636(c). See Dkt. Nos. 11, 15

(consents) & 18 (reassignment order).

       Montez has not responded to the re-urged motion. Moreover, Montez’s response to the

November 8 Order doesn’t address the issues raised in the November 8 Order that explain why

Montez’s various claims are subject to dismissal. Finally, there is an indication on the docket that

Montez may not have received a mailed copy of the Court’s December 17, 2019, Order

construing Montez’s letter as a response to the November 8 Order and ordering a responsive

pleading from Defendants. But because Montez did receive the November 8 Order and has not

adequately responded to it, his potential failure to receive a mailed copy of the December 17

Order does not affect this ruling. Moreover, it is each party’s obligation to ensure that the Court

has accurate contact information for that party and that the party is aware of matters that appear

on the docket.

       Accordingly, for all the reasons discussed above, those discussed at length in the

November 8 Order, and also because Montez’s failure to adequately address the issues raised in

the November 8 Order and failure to respond to the Re-Urged Motion to Dismiss constitute a

failure to prosecute under Federal Rule of Civil Procedure 41(b), IT IS ORDERED that the Re-

Urged Motion to Dismiss filed by Defendants Bexar County Sheriff Javier Salazar, Captain Joel

Janssen, Lieutenant Darren Williams, Sergeant Roxanne Mathai, and Deputy Officer Pedro

Correa, Dkt. No. 24, is GRANTED and Montez’s claims are DISMISSED.

       IT IS SO ORDERED.

       SIGNED this 31st day of March, 2020.




                                              RICHARD B. FARRER
                                              UNITED STATES MAGISTRATE JUDGE



                                                 2
